Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the RCE filed 3/18/2021 in which Claims 1-11 are pending.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2021 has been entered.
Response to Arguments
3.	Applicant’s arguments, see pages 6-10, filed 8/4/2020, with respect to the rejection(s) of claim(s) 1, 8 under Takahashi have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Yamamoto et al.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim(s) 1-3, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0093107 to Yamamoto et al (“Yamamoto”).
As to Claim 1, Yamamoto teaches an augmented reality display device (image display apparatus 700…is of a transmissive type or a see-through type, and a user can view a scenery in the real world through images (can “see through” images) while the images are being displayed…an AR (augmented reality) image such as a virtual object 150 overlapped on a scenery in the real world can be viewed, see ¶ 0166; Fig. 7), comprising: a device body, wherein the device body is configured for a user to wear a display device (image display apparatus 700 is a head mount display to be mounted on the head or a facial part of the user, and displays images for right and left eyes, see ¶ 0166; Fig. 7); a transparent lens portion, wherein the transparent lens portion is connected to the device body such that a real environment picture is observed when wearing the display device (image display apparatus 700…is of a transmissive type or a see-through type, and a user can view a scenery in the real world through images , wherein at least a portion of a region of the transparent lens portion is a display region (virtual image optical units 701L and 701R [transparent lens portion] formed with transparent light guiding units…provided in the positions on the image display apparatus 700 that face the right and left eyes of a user, and images to be observed by the user are displayed on the inner sides of the respective virtual image optical units 701L and 701R; when an actual object 151 is captured with the external camera 712, the virtual object 150 corresponding to the actual object 151 is displayed on at least one of the virtual image optical units 701L and 701R, see ¶ 0167); 
a wireless transmission module (communication unit 905 communicates with an external device; communication unit 905 may be a wireless cellular transceiver, see ¶ 0186-0187); and a wireless communication is established with a smart mobile terminal and is configured to receive virtual image information from the smart mobile terminal (the communication unit 905 can be designed in accordance with the communication method to be used in a transmitting/receiving operation with an external device with which communication is to be performed; information about a virtual object 150 generated in the image display apparatus 700, and acquired state information and environmental information might be transmitted to an external device via the ; and 
an attitude sensor, wherein the attitude sensor is configured to acquire posture information (display apparatus further includes a location/posture detecting unit that detects the location and the posture of the head or the facial part of the user, see ¶ 0031; state information acquiring unit 904 [attitude sensor] acquires information about the location of the head of the user and the posture of the user, or information about the posture of the user…the state information acquiring unit 904 is a sensor that can detect nine axes in total, including a triaxial gyro sensor, a triaxial acceleration sensor, and a triaxial geomagnetic sensor, see ¶ 0178); 
a camera, wherein the camera is mounted on the device body and arranged on a same side with a face of the user (at almost the center of the support 702 in the form of eyeglass frames, an external camera 712 for inputting a surroundings image (the user's field of view) is provided, see ¶ 0168; Fig. 7 illustrates external camera 712 mounted on head mount display 700);
a processor, wherein the processor is in the device body, the wireless transmission module, the attitude sensor and the camera are all connected to the processor (Figure 9 illustrates the image display apparatus 700 includes a control unit 901 [processor] which is connected to the communication unit 905, state , 
the processor is configured to process the virtual image information, display a corresponding virtual picture on the display region (virtual object control unit 101 controls appearance and disappearance of the virtual object 150, and motion or behavior of the virtual object 150…the virtual object generating unit 102 generates an image of the virtual object 150. The display unit 103 combines the image of the virtual object 150 generated by the virtual object generating unit 102 with a real image in an overlapping manner, and outputs and displays the combined image onto the screen, see ¶ 0113),
adjust the virtual picture based on the posture information acquired by the attitude sensor to maintain a relative position relationship with the head of the user unchanged (the display apparatus further includes a location/posture detecting unit that detects the location and the posture of the head or the facial part of the user. The display unit corrects display of the virtual object in the opposite direction from a change in the location or the posture of the head or the facial part of the user, see ¶ 0031; the state detecting unit 414 includes sensors that detect the location and the posture of the display apparatus 402, such as an acceleration sensor and a gyro sensor. To move the display position of the virtual object 150 on the screen in accordance with the movement of the field of view, results of detection performed by the acceleration sensor, the gyro sensor, and the like are used, see ¶ 0134; it is necessary to detect the movement of the field of view of the user, and move the display position of the virtual object 150 on the 
Although Yamamoto does not explicitly teach a camera configured to capture an operation of the smart mobile terminal by the user to acquire an operation instruction of the virtual image information from the user; and implement control of the virtual picture based on the operation instruction acquired by the camera, Yamamoto teaches state detecting unit 108 may include various kinds of state sensors such as a camera that captures the face of the user (see ¶ 0108); The detecting unit 104 constantly monitors motion and behavior of the virtual object 150 [operation instruction] being controlled by the virtual object control unit 101 (or constantly monitors the image of the virtual object 150 displayed on the display unit 103), and detects action performed by the virtual object 150 on the virtual object 151 (see ¶ 0133). To move the display position of the virtual object 150 on the screen in accordance with the movement of the field of view, results of detection performed by the acceleration sensor, the gyro sensor, and the like are used (see ¶ 0134); it is necessary to detect the movement of the field of view of the user, and move the display position of the virtual object 150 on the screen in the opposite direction from the movement of the field of view of the user. The display area of the virtual object 150 is moved so as to offset movement of the head. In this manner, the movement of the virtual  the output control unit 106 can control operation of the output unit 105 and give tactile feedback to the user about action or reaction in accordance with the mental state of the virtual object 150…The output control unit 106 creates the feeling that the virtual object 150 actually exists in the place by causing the output unit 105 [smart mobile terminal] to perform reaction while maintaining precise synchronization with action performed by the virtual object 150 (or with the operation of the virtual object 150 displayed on the display unit 103 (see ¶ 0097, 0099, 0101). Examiner construes that the detecting unit, e.g. camera, captures the virtual object movement and that the output unit 105 reacts to the virtual object movement captured by the detecting unit.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a camera configured to capture an operation of the smart mobile terminal by the user to acquire an operation instruction of the virtual image information from the user; and implement control of the virtual picture based on the operation instruction acquired by the camera. The suggestion/motivation would have been in order to give the user a stronger impression of reality (see Abstract).
wherein the display region comprises a left-side display region corresponding to a left eye vision of the user and a right-side display region corresponding to a right eye vision of the user (image display apparatus 700…is of a transmissive type or a see-through type, and a user can view a scenery in the real world through images (can “see through” images) while the images are being displayed; virtual image optical units 701L and 701R [transparent lens portion] formed with transparent light guiding units…provided in the positions on the image display apparatus 700 that face the right and left eyes of a user, see ¶ 0166-0167; Fig. 7).  
As to Claim 3, depending from Claim 1, Yamamoto teaches wherein the virtual image information is configured to form a left-eye virtual picture and a right-eye virtual picture (virtual image optical units 701L and 701R [transparent lens portion] formed with transparent light guiding units…provided in the positions on the image display apparatus 700 that face the right and left eyes of a user, and images to be observed by the user are displayed on the inner sides of the respective virtual image optical units 701L and 701R, see ¶ 0167).
As to Claim 6, depending from Claim 1, Yamamoto teaches wherein the virtual image information is locally stored on the smart mobile terminal, is online virtual image information acquired by the smart mobile terminal over a network, or is screen information of the smart mobile terminal (the display apparatus 201 transmits information about action of the virtual object 150 detected by the detecting unit 104, or information about action of the virtual object 150 .  
As to Claim 7, depending from Claim 1, Yamamoto teaches wherein the attitude sensor comprises a gyroscope, an accelerometer and a magnetometer (state information acquiring unit 904 [attitude sensor] acquires information about the location of the head of the user and the posture of the user, or information about the posture of the user…the state information acquiring unit 904 is a sensor that can detect nine axes in total, including a triaxial gyro sensor, a triaxial acceleration sensor, and a triaxial geomagnetic sensor, see ¶ 0178).
  As to Claim 8, Yamamoto teaches an interaction method using an augmented reality display device (image display apparatus 700…is of a transmissive type or a see-through type, and a user can view a scenery in the real world through images (can “see through” images) while the images are being displayed…an AR (augmented reality) image such as a virtual object 150 overlapped on a scenery in the real world can be viewed, see ¶ 0166; Fig. 7), comprising: a device body, wherein the device body is configured for a user to wear a display device (image display apparatus 700 is a head mount display to be mounted on the head or a facial part of the user, and displays images for right and left eyes, see ¶ 0166; Fig. 7); wherein the augmented reality display device comprises a camera arranged on a same side with a face of the user (at almost the center of the support 702 in the form of eyeglass frames, an external camera 712 for inputting a surroundings image (the user's field of view) is provided, see ¶ 0168; Fig. 7 illustrates external camera 712 mounted on head mount display 700) and a attitude sensor (display apparatus further includes a location/posture detecting unit that detects the location and the posture of the head or the facial part of the user, see ¶ 0031; state information acquiring unit 904 [attitude sensor] acquires information about the location of the head of the user and the posture of the user, or information about the posture of the user…the state information acquiring unit 904 is a sensor that can detect nine axes in total, including a triaxial gyro sensor, a triaxial acceleration sensor, and a triaxial geomagnetic sensor, see ¶ 0178), the interaction method comprises:
acquiring one or more user interactive actions by using a smart mobile terminal; parsing the interactive actions to acquire an operational instruction corresponding to the interactive actions; performing a corresponding operation for virtual image information based on the operational instruction (the detecting unit 104 may receive feedback from the output control unit 106 about action the output unit 105 is made to perform on the virtual object 150. The result of this detection is reported to the virtual object control unit 101. The virtual object control unit 101 then controls reaction of the virtual object 150 to the action performed by the output unit 105; the output control unit 106 can control operation of the output unit 105 and give tactile feedback to the user about action or reaction in accordance with the mental state of the virtual object 150…The output control unit 106 creates the feeling that the virtual object 150 actually exists in the place by causing the output unit 105 [smart mobile terminal] to perform reaction while maintaining precise synchronization with action performed 
acquiring posture information by the attitude sensor (state information acquiring unit 904 [attitude sensor] acquires information about the location of the head of the user and the posture of the user, or information about the posture of the user, see ¶ 0178);
adjusting a virtual picture based on the posture information to maintain a relative position relationship with the head of the user unchanged (the display apparatus further includes a location/posture detecting unit that detects the location and the posture of the head or the facial part of the user. The display unit corrects display of the virtual object in the opposite direction from a change in the location or the posture of the head or the facial part of the user, see ¶ 0031; the state detecting unit 414 includes sensors that detect the location and the posture of the display apparatus 402, such as an acceleration sensor and a gyro sensor. To move the display position of the virtual object 150 on the screen in accordance with the movement of the field of view, results of detection performed by the acceleration sensor, the gyro sensor, and the like are used, see ¶ 0134; it is necessary to detect the movement of the field of view of the user, and move the display position of the virtual object 150 on the screen in the opposite direction from the movement of the field of view of the user. The display area of the virtual object 150 is moved so as to offset movement of the head. In this manner, the movement of the virtual object 150 that follows the movement of the head of the user can be presented, see ¶ 0145).
 The detecting unit 104 constantly monitors motion and behavior of the virtual object 150 [operation instruction] being controlled by the virtual object control unit 101 (or constantly monitors the image of the virtual object 150 displayed on the display unit 103), and detects action performed by the virtual object 150 on the virtual object 151 (see ¶ 0133). To move the display position of the virtual object 150 on the screen in accordance with the movement of the field of view, results of detection performed by the acceleration sensor, the gyro sensor, and the like are used (see ¶ 0134); it is necessary to detect the movement of the field of view of the user, and move the display position of the virtual object 150 on the screen in the opposite direction from the movement of the field of view of the user. The display area of the virtual object 150 is moved so as to offset movement of the head. In this manner, the movement of the virtual object 150 that follows the movement of the head of the user can be presented (see ¶ 0145) and further, the detecting unit 104 may receive feedback from the output control unit 106 about action the output unit 105 is made to perform on the virtual object 150. The result of this detection is reported to the virtual object control unit 101. The virtual object control unit 101 then controls reaction of the virtual object 150 to the action  the output control unit 106 can control operation of the output unit 105 and give tactile feedback to the user about action or reaction in accordance with the mental state of the virtual object 150…The output control unit 106 creates the feeling that the virtual object 150 actually exists in the place by causing the output unit 105 [smart mobile terminal] to perform reaction while maintaining precise synchronization with action performed by the virtual object 150 (or with the operation of the virtual object 150 displayed on the display unit 103 (see ¶ 0097, 0099, 0101). Examiner construes that the detecting unit, e.g. camera, captures the virtual object movement and that the output unit 105 reacts to the virtual object movement captured by the detecting unit.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate wherein the acquiring one or more interactive actions by using a smart mobile terminal comprises: capturing an operation of the smart mobile terminal by the user through the camera, to acquire an operation instruction of the virtual image information from the user. The suggestion/motivation would have been in order to give the user a stronger impression of reality (see Abstract).
7.	Claim(s) 4, 5, 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2016/0093107 to Yamamoto et al (“Yamamoto”) in view of U.S. Patent Publication 2015/0293362 to Takahashi et al (“Takahashi”).
As to Claim 4, depending from Claim 1, Yamamoto does not expressly disclose wherein the processor comprises a virtual image information conversion wherein the processor comprises a virtual image information conversion module and a display control module (Figure 4 illustrates head mount display 110 comprises a control unit 401 connected to a virtual image optical unit 410 and an image processing unit 407; virtual image optical unit 410 [virtual image information conversion] enlarges the image displayed on the display panel 409, and projects the image as an enlarged virtual image for the user to see, see ¶ 0108; head mount display 110 comprises a control unit 401 connected to image processing unit 407; an image processing unit 407 further performs signal processing such as image quality correction on the image signals output from the control unit 401, and converts the resolution of the image signals to a resolution compatible with the screen of the display panel 409, see ¶ 0106); wherein the virtual image conversion module is configured to generate the left-eye virtual picture and the right-eye virtual picture based on the virtual image information (display panels [transparent lens region] for the left eye and the right eye on the side surfaces facing the face of the user…display panels are formed with microdisplays such as organic EL devices or liquid crystal displays. Images displayed on the right and left display panels are observed as enlarged virtual images with the right and left eyes of the user, having passed ; wherein the display control module is configured to control the left-side display region to display the left-eye virtual picture and control the right-side display region to display the right-eye virtual picture to achieve a 3D effect (an image processing unit 407 further performs signal processing such as image quality correction on the image signals output from the control unit 401, and converts the resolution of the image signals to a resolution compatible with the screen of the display panel 409, see ¶ 0106; imaging is performed while a stereo camera that can move the inter-viewpoint distance between the right and left cameras is made to move the inter-viewpoint distance in accordance with the magnification of the zooming, so as to obtain a natural three-dimensional whole-sky image, see ¶ 0154).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yamamoto with Takahashi to teach wherein the processor comprises a virtual image information conversion module and a display control module; wherein the virtual image conversion module is configured to generate the left-eye virtual picture and the right-eye virtual picture based on the virtual image information; wherein the display control module is configured to control the left-side display region to display the left-eye virtual picture and control the right-side display region to display the right-eye virtual picture to achieve a 3D effect. The suggestion/motivation would have been 
As to Claim 5, depending from Claim 1, Yamamoto does not expressly disclose wherein the processor is specifically configured to display the same virtual image picture on the left-side display region and the right-side display region. Takahashi teaches wherein the processor is specifically configured to display the same virtual image picture on the left-side display region and the right-side display region (external display device [virtual image information conversion module] alternately displays the left eye image or the right eye image alternately on a frame basis, so that the wearable electronic device 1 [virtual image information conversion module] can selectively open or shut off the user’s binocular to allow the user to feel a stereoscopic effect, see pg. 6, 10th para).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yamamoto with Takahashi to teach wherein the processor is specifically configured to display the same virtual image picture on the left-side display region and the right-side display region. The suggestion/motivation would have been in order to project the image as an enlarged virtual image for the user to see (see ¶ 0108).
As to Claim 9, depending from Claim 8, Yamamoto does not expressly disclose wherein the operational instruction comprises reducing, enlarging and rotating one or more target objects in the virtual image information. Takahashi teaches wherein the operational instruction comprises reducing, enlarging and rotating one or more target objects in the virtual image information (virtual image 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yamamoto with Takahashi to teach wherein the operational instruction comprises reducing, enlarging and rotating one or more target objects in the virtual image information. The suggestion/motivation would have been in order to project the image as an enlarged virtual image for the user to see (see ¶ 0108).
8.	Claim(s) 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2016/0093107 to Yamamoto et al (“Yamamoto”) in view of U.S. Patent Publication 2015/0379777 to Sasaki.
As to Claim 10, depending from Claim 8, Yamamoto fails to disclose acquiring current position information of a user and a destination position input by the user by using a smart mobile terminal; planning a corresponding movement route based on the current position information and the destination position; determining a movement direction based on the corresponding movement route and the current position information; displaying the movement direction in a display region of the augmented reality display device in a fashion of a pointing arrow. 
Sasaki teaches acquiring current position information of a user and a destination position input by the user by using a smart mobile terminal (portable terminal device 2 includes…a group of sensors 24, see ¶ 0096; The group of ; 
planning a corresponding movement route based on the current position information and the destination position (the position and posture identification unit 201 identifies the current position and the current posture of the portable terminal device 2 (Step S7) based on the reference information 103 (information on the starting point of the moving route) and the measurement information 212 (information for obtaining the moving route), and creates position information 214, see ¶ 0143); 
determining a movement direction based on the corresponding movement route and the current position information (the position and posture identification unit 201 identifies the current position and the current posture of the portable terminal device 2 (Step S7) based on the reference information 103 (information on the starting point of the moving route) and the measurement information 212 (information for obtaining the moving route), and creates position information 214, see ¶ 0143); and 
displaying the movement direction in a display region of the augmented reality display device in a fashion of a pointing arrow (route 215a and the advertisements 215b, 215c and 215d are the output information 215 selected from the candidate information 112, and are images representing the augmented portions (virtual portions) in the augmented reality space 9. The portable terminal device 2 can create and provide the augmented reality display screen by superimposing the view of the augmented environment formed by the virtual objects (the route 215a [pointing arrow] and the advertisements 215b, 215c, and 215d) on the view of the real environment (the image in shop 213a), see ¶ 0156-0157; Fig. 5).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yamamoto with Sasaki to teach acquiring current position information of a user and a destination position input by the user by using a smart mobile terminal; planning a corresponding movement route based on the current position information and the destination position; determining a movement direction based on the corresponding movement route and the current position information; displaying the movement direction in a display region of the augmented reality display device in a fashion of a pointing arrow. The suggestion/motivation would have been in order for the computer to know the field of view of a user who feels the augmented reality to accurately grasp the position of the user (see ¶ 0002).
(s) 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2016/0093107 to Yamamoto et al (“Yamamoto”) in view of U.S. Patent Publication 2018/0180890 to Baerenrodt et al (“Baerenrodt”).
As to Claim 11, depending from Claim 8, Yamamoto fails to teach adjusting a transmittance of a transparent lens portion based on a current environment luminance. Baerenrodt teaches adjusting a transmittance of a transparent lens portion based on a current environment luminance (if the display system 60 determines based on the information obtained from the light sensor 128, the sensor assembly 126, the outward facing cameras 112 and/or inward facing cameras 114 that the ambient light conditions on a portion of the display lens 106 are bright or a bright object [current environment luminance] is in the field of view of the user and is aligned with a portion of the display, then the display system 60 can be configured to provide a stimulus (e.g., thermal, sonic/ultrasonic, optical or electrical stimulus) that can change at least one of: the intensity of ambient light transmitted through that portion of the display lens 106 [transmittance of a transparent lens portion], spectral content of ambient light transmitted through that portion of the display lens 106, or the optical path of the ambient light transmitted through that portion of the display lens 106 to reduce intensity of ambient light transmitted through that portion of the display lens 106 and/or from the bright object and improve visual experience, see ¶ 0087).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yamamoto with Baerenrodt to teach adjusting a transmittance of a transparent lens portion based on a current . The suggestion/motivation would have been in order to reduce glare (see ¶ 0075).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EBONI N GILES/           Examiner, Art Unit 2694  




                                                                                                                                                                                                                                                                                                                                                                       /PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694